DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
Claim Objections
Claims 1, 3-4, 6-7, and 14-16 are objected to because of the following informalities:   
Claims 1, 3-4 and 14-16 recite "s" and should be properly amended to indicate that "s" stands for seconds. For example, claim 1 and 14 could be amended to recite -- seconds (s)--.
Claims 1, 6-7 and 14 recite “W” and should be properly amended to indicate that “W” stands for Watts. For example, claim 1 and 14 could be amended to recite -- Watt (W)--.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1, lines 8-9 recite “each of the pulses having a power with a maximum value greater than 80 W”. As presently recited, it is at most unclear to the Examiner if the pulses are delivered at a power of 80 W or greater, or if the pulses are at any power value confined to a range where the maximum value is greater than 80 W. This is due to it being confusing as to what power value is required by the claim. As such, the scope of claim 1 is indefinite as presently written. Claim 14 is rejected for similar reasons. 
Accordingly, claim 2-13 are rejected due to their dependency on the independent claim 1 and claims 15-20 are rejected due to their dependency on the independent claim 14. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Coulson et al., (hereinafter ‘Coulson’, U.S. PGPub. No. 2015/0032100) in view of Tegg et al., (hereinafter ‘Tegg’, U.S. PGPub. No. 2016/0287312).
Regarding claim 1, Coulson discloses a system (Fig. 1), comprising: a radiofrequency-current (RF-current) generator (generator 300); an electrode operatively connected to the RF-current generator 
Coulson fails to explicitly disclose while each one of the pulses is applied to the tissue, receive at least one signal from a temperature measuring device operatively connected to the processor, that indicates a measured temperature of the tissue, and, in response to the measured temperature, control the power of the pulse.
However, in the same field of endeavor, Tegg teaches a similar system (Figs. 1-3) for delivering pulse RF energy to an ablation catheter (12) comprising a generator (20) operatively connected to a pulse control box (22). The catheter (12) provides temperature feedback along a communication pathway (14) from at least one temperature sensor mounted in the tip of the catheter (12) in order to control the generator ([0045]-[0049]; see Fig. 3 for CPU). The pulse control may be set to a setpoint (1) such as the 
Regarding claim 2
Regarding claim 3, Coulson in view of Tegg teach all of the limitations of the system according to claim 1. Coulson further discloses an intermission ([0063], “TS1S2off is typically set to a duration from about 5 ms to about 1000 ms and, in some embodiments, to 50 ms.”; see [0065] for TS2off; see [0068] for TS2S3off; see [0073] for S3offDuration) wherein “after each pulse, the output of the electrosurgical generator 300 is set to the “off” state having the power level P0 in step 712 for a fixed duration TS2off as determined in step 714 to allow the target tissue to at least partially re-hydrate” ([0065], also see [0068] and [0073] for “off” duration to allow the target tissue to re-hydrate and reduce impedance before proceeding to the next step; [0030]). Although Coulson discloses the intermission “is typically set to a duration from about 5 ms to about 1000 ms and, in some embodiments, to 50 ms.” ([0063], [0065], [0068], [0073]; it is noted 1000 ms is equal to 1 s), Coulson in view of Tegg fail to explicitly disclose wherein the intermission is between 2 and 5 s.
However, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the intermission as taught by Coulson in view of Tegg to be between 2 and 5 s, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
Regarding claim 4, Coulson in view of Tegg teach all of the limitations of the system according to claim 1. Coulson further discloses wherein each pulse has a variable duration ([0066]), such that “duration S3Pulsetime of the high voltage pulse is typically set to a value from about 5 ms to about 500 ms and, in some embodiments, is set to 10 ms” ([0070]). Although Coulson discloses various durations of each pulse, Coulson in view of Tegg fail to explicitly disclose wherein the duration of each pulse is between 2 and 5 s.
However, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the duration of each pulse as taught by Coulson in view of Tegg to be between 2 and 5 s, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch
Regarding claim 5, Coulson in view of Tegg teach all of the limitations of the system according to claim 1. Coulson further discloses wherein the processor (processor 325 in Fig.3; [0056]-[0057]) is configured to drive the RF-current generator to apply each one of the pulses such that the power of the pulse initially rises to, and then plateaus at, the maximum value (see Figs. 4 and 8 for pulses such that the power of the pulse initially rises to, and then plateaus at, the maximum value; for example as illustrated in Fig. 4, pulse T4 to T5 rises to power P2 and plateaus at the maximum value P2).
Regarding claim 6, Coulson in view of Tegg teach all of the limitations of the system according to claim 1. Coulson further discloses wherein the maximum value is greater than 100 W ([0065], “Power level P2 is typically set to a power value from about 10 W to about 200 W”, [0069], “Power level P4 for the high-voltage pulse of electrosurgical energy is typically set to a power level from about 50 W to about 500 W and, in some embodiments, is set to 300 W”; see Figs. 4 and 8). 
Regarding claim 7, Coulson in view of Tegg teach all of the limitations of the system according to claim 6. Coulson further discloses wherein the maximum value is greater than 120 W ([0065], “Power level P2 is typically set to a power value from about 10 W to about 200 W”, [0069], “Power level P4 for the high-voltage pulse of electrosurgical energy is typically set to a power level from about 50 W to about 500 W and, in some embodiments, is set to 300 W”; see Figs. 4 and 8). 
Regarding claim 8, 
Regarding claim 9, Coulson in view of Tegg teach all of the limitations of the system according to claim 1. Coulson further discloses wherein the processor (processor 325 in Fig.3; [0056]-[0057]) is configured to control the power of the pulse by alternatingly reducing and increasing the power of the pulse (see Fig. 8 for pulses in final S3 phase 802, electrosurgical energy is applied at the power level P1 at S3Tsense (i.e. reducing the power) followed by increasing the electrosurgical energy to power level P4 at S3PulseTime followed by reducing the power again to power level P1 at S3Tsense). 
Regarding claim 10, Coulson in view of Tegg teach all of the limitations of the system according to claim 1. In view of the prior modification of Coulson in view of Tegg, Tegg teaches wherein the processor is configured to control the power of the pulse by reducing the power of the pulse in response to the measured temperature approaching a threshold temperature ([0067], “the control system begins again to pulse the delivery of RF energy in an effort to keep the tip temperature approximately at setpoint 2 without overheating the tissue. In decision block 528, the system next attempts to determine whether the ablation is complete (e.g., a physician may stop calling for the delivery of ablation energy). Once it is determined that the ablation is complete (e.g., when, a physician determines that sufficient RF energy has been delivered to the tissue), control transfers to block 530; and all delivery of RF energy to the ablation tip is stopped”). As broadly claimed, in response to the measured temperature approaching a threshold temperature (i.e. setpoint 2), the power of the pulse is reduced (i.e. RF energy is stopped). See rejection of claim 1 for obviousness rationale. 
Regarding claim 11, Coulson in view of Tegg teach all of the limitations of the system according to claim 10. In view of the prior modification of Coulson in view of Tegg, Tegg teaches wherein the threshold temperature is between 40°C and 65°C ([0066], setpoint 2 is 55°C). 
Regarding claim 12, Coulson in view of Tegg teach all of the limitations of the system according to claim 11. In view of the prior modification of Coulson in view of Tegg, Tegg teaches wherein the threshold temperature is between 40°C and 55°C ([0066], setpoint 2 is 55°C). 
Regarding claim 13, Coulson in view of Tegg teach all of the limitations of the system according to claim 1. Coulson further discloses wherein, during the intermission, no RF energy is applied to the 
Regarding claim 14, 
Coulson fails to explicitly disclose while each one of the pulses is applied to the tissue, receiving at least one signal that indicates a measured temperature of the tissue from a temperature sensing device, and, in response to the measured temperature, controlling the power of the pulse.
However, in the same field of endeavor, Tegg teaches a similar system (Figs. 1-3) for delivering pulse RF energy to an ablation catheter (12) comprising a generator (20) operatively connected to a pulse control box (22). The catheter (12) provides temperature feedback along a communication pathway (14) from at least one temperature sensor mounted in the tip of the catheter (12) in order to control the generator ([0045]-[0049]; see Fig. 3 for CPU). The pulse control may be set to a setpoint (1) such as the temperature feedback coming from the catheter tip during the ablation cycle ([0060]). Tegg teaches that “RF power is turned “on” and “off” based on the temperature feedback as it is interpreted and analyzed by the pulse control box” ([0064], i.e. pulsed) such that “[o]nce the measured tip temperature is approximately at the value of setpoint 1 (e.g., 40° C. in one example), the pulse control box (e.g., the PID controller) would begin to pulse the RF energy being delivered to the catheter tip (see block 516) in an effort to keep the tip temperature approximately at setpoint 1” ([0065], 9[0066], for setpoint 2, [0048], “the power can remain at a desired power level”; as broadly claimed, in response to the measured temperature (i.e. reaching a setpoint), the power of the pulse would necessarily be controlled to maintain the temperature value). Tegg teaches that the “controller determines algorithmically when to turn the RF power “on” and “off” as it receives real-time (or near-real-time) tip temperature feedback from the ablation catheter” ([0068]), thereby increasing control and accuracy. It is well known in the art (as can be seen in Tegg) to utilize temperature feedback from a catheter tip during the ablation cycle in order to control RF energy delivery and maintain a desired temperature. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the method as taught by Coulson to include while each one of the pulses is applied to the tissue, receiving at least one signal that indicates a measured temperature of the tissue from a temperature sensing device, and, in response to the measured temperature, controlling the power of the pulse as taught by Tegg. Doing so provides valuable 
Regarding claim 15, Coulson in view of Tegg teach each and every limitation of the method according to claim 14. Coulson further discloses an intermission ([0063], “TS1S2off is typically set to a duration from about 5 ms to about 1000 ms and, in some embodiments, to 50 ms.”; see [0065] for TS2off; see [0068] for TS2S3off; see [0073] for S3offDuration) wherein “after each pulse, the output of the electrosurgical generator 300 is set to the “off” state having the power level P0 in step 712 for a fixed duration TS2off as determined in step 714 to allow the target tissue to at least partially re-hydrate” ([0065], also see [0068] and [0073] for “off” duration to allow the target tissue to re-hydrate and reduce impedance before proceeding to the next step; [0030]). Although Coulson discloses the intermission “is typically set to a duration from about 5 ms to about 1000 ms and, in some embodiments, to 50 ms.” ([0063], [0065], [0068], [0073]; it is noted 1000 ms is equal to 1 s), Coulson in view of Tegg fail to explicitly disclose wherein the intermission is between 2 and 5 s.
However, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the intermission as taught by Coulson in view of Tegg to be between 2 and 5 s, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
Regarding claim 16, Coulson in view of Tegg teach all of the limitations of the system according to claim 1. Coulson further discloses wherein each pulse has a variable duration ([0066]), such that “duration S3Pulsetime of the high voltage pulse is typically set to a value from about 5 ms to about 500 ms and, in some embodiments, is set to 10 ms” ([0070]). Although Coulson discloses various durations of each pulse, Coulson in view of Tegg fail to explicitly disclose wherein the duration of each pulse is between 2 and 5 s.
However, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the duration of each pulse as taught by Coulson in view of Tegg to be between 2 In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
Regarding claim 17, Coulson in view of Tegg teach all of the limitations of the system according to claim 1. In view of the prior modification of Coulson in view of Tegg, Tegg teaches wherein the tissue includes cardiac tissue of the subject ([0059]; see patient 38 and heart in Fig. 4). 
Regarding claim 18, Coulson in view of Tegg teach all of the limitations of the method according to claim 1. Coulson further discloses wherein applying the pulses comprises applying each one of the pulses such that the power of the pulse initially rises to, and then plateaus at, the maximum value (see Figs. 4 and 8 for pulses such that the power of the pulse initially rises to, and then plateaus at, the maximum value; for example as illustrated in Fig. 4, pulse T4 to T5 rises to power P2 and plateaus at the maximum value P2).
Regarding claim 19, Coulson in view of Tegg teach all of the limitations of the method according to claim 1. In view of the prior modification of Coulson in view of Tegg, Tegg teaches wherein controlling the power of the pulse comprises reducing the power of the pulse in response to the measured temperature approaching a threshold temperature ([0067], “the control system begins again to pulse the delivery of RF energy in an effort to keep the tip temperature approximately at setpoint 2 without overheating the tissue. In decision block 528, the system next attempts to determine whether the ablation is complete (e.g., a physician may stop calling for the delivery of ablation energy). Once it is determined that the ablation is complete (e.g., when, a physician determines that sufficient RF energy has been delivered to the tissue), control transfers to block 530; and all delivery of RF energy to the ablation tip is stopped”). As broadly claimed, in response to the measured temperature approaching a threshold temperature (i.e. setpoint 2), the power of the pulse is reduced (i.e. RF energy is stopped). See rejection of claim 14 for obviousness rationale. 
Regarding claim 20, Coulson in view of Tegg teach all of the limitations of the method according to claim 19. In view of the prior modification of Coulson in view of Tegg, Tegg teaches wherein the threshold temperature is between 40°C and 65°C ([0066], setpoint 2 is 55°C). 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE A DEDOULIS whose telephone number is (571)272-2459.  The examiner can normally be reached on M-F, 8am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Linda Dvorak can be reached on 571-272-4764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/C.A.D./Examiner, Art Unit 3794                                                                                                                                                                                                        




/THOMAS A GIULIANI/Primary Examiner, Art Unit 3794